Title: From George Washington to Robert Morris, 5 February 1795
From: Washington, George
To: Morris, Robert


        
          Dear Sir,
          Philadelphia Feby 5th 1795.
        
        If any land, of which I am possessed on the Ohio River, is thought an eligable site for a town; and those who wish to see one established thereon, and, at the sametime, are disposed to promote the measure; will come forward with some digested plan, in writing, for my consideration, no unfounded objections will, I am persuaded, be made on my part.
        I take the liberty of making this communication to you, for as much as you have been the medium of its being mentioned to Dear Sir Your Obedt & Affecte H: Ser⟨vt⟩
        
          Go: Washington
        
      